MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 Mar 14 2016, 5:55 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                   Gregory F. Zoeller
Appellate Public Defender                               Attorney General of Indiana
Crown Point, Indiana
                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ronald Eric McMahan,                                    March 14, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        45A03-1507-CR-1037
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        45G01-1412-MR-10



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1507-CR-1037 | March 14, 2016         Page 1 of 7
                                Case Summary and Issue
[1]   Ronald E. McMahan appeals his convictions for three counts of attempted

      robbery and murder in the perpetration of a felony (“felony murder”), arguing

      the evidence is insufficient to support his convictions. Concluding the evidence

      is sufficient, we affirm.


                               Facts and Procedural History
[2]   On December 3, 2014, Anthony Villarreal exchanged text messages with

      McMahan and agreed to help McMahan purchase marijuana because

      McMahan’s dealer was out of town. Although Villarreal had previously

      purchased marijuana from McMahan, Villarreal did not know McMahan’s

      name, only his cell phone number.


[3]   Villarreal and McMahan arranged to meet at a gas station in Gary, Indiana,

      where they had previously conducted marijuana deals. Villarreal, acting as a

      middleman, was to collect McMahan’s money, purchase the marijuana, and

      bring it back to McMahan. McMahan asked if Villarreal would be bringing

      friends or guns to the deal. Villarreal informed McMahan that he would be

      bringing “protection” to the deal, meaning other people. Transcript at 239.

      Villarreal also implied he would be carrying a gun. In response, McMahan

      expressed an interest in purchasing the gun from Villarreal, offering up to $450

      for a gun Villarreal said he purchased for $200. Villarreal, who did not really

      own a gun, said he liked his gun, but promised to inquire about a gun purchase

      on McMahan’s behalf another time.
      Court of Appeals of Indiana | Memorandum Decision 45A03-1507-CR-1037 | March 14, 2016   Page 2 of 7
[4]   On the way to the deal, Villarreal picked up his girlfriend, A.S., as well as his

      friends Michael Warden and Denis Haluska. The group smoked marijuana and

      headed to the gas station to meet McMahan. McMahan, accompanied by

      JaJuan Harris, arrived late, on foot, and informed Villarreal that they needed a

      ride to their house to get the rest of the money for the deal. Villarreal agreed

      and the two piled in the backseat.


[5]   McMahan and Harris directed Villarreal to a dead end street with a house on

      one side and a wooded area on the other. Villarreal pulled into the driveway of

      the house. Unknown to Villarreal, neither McMahan nor Harris lived there.

      McMahan and Harris exited the car and walked around the side of the house.

      At Warden and Haluska’s urging, Villarreal turned the car around so he could

      easily drive away if necessary. McMahan and Harris returned shortly

      thereafter, and A.S. opened the passenger-side door to let them back into the

      car. McMahan approached the passenger side of the car, brandished a gun, and

      demanded guns and money. Harris went to the driver’s side of the vehicle and

      held a gun in Villarreal’s face. Villarreal pushed his arm away and hit the gas as

      several shots were fired.


[6]   Villarreal, Warden, and Haluska quickly realized that A.S. was wounded in the

      neck. They called 911 and drove to the McDonald’s in Hammond, Indiana,

      while trying to stop the bleeding; however, A.S. died on the scene from rapid

      blood loss. The bullet passed through her neck from right to left at a downward

      angle.



      Court of Appeals of Indiana | Memorandum Decision 45A03-1507-CR-1037 | March 14, 2016   Page 3 of 7
[7]   Upon arrival at the McDonald’s, police observed that Villarreal, Warden, and

      Haluska were extremely frightened and covered in blood. Police questioned

      them separately, and each provided basically the same account of the

      circumstances leading to A.S.’s death. Villarreal gave police McMahan’s phone

      number, which they used to find McMahan. Police searched the apartment

      where McMahan lived and found a revolver. Using a bullet recovered from

      A.S.’s collar bone, the revolver could not definitively be identified as the gun

      used to shoot A.S., nor could it be excluded. Warden and Haluska each

      identified McMahan from a photo lineup as the shooter on A.S.’s side of the

      vehicle. McMahan initially denied everything, but ultimately admitted to firing

      at the vehicle. However, he placed himself on the driver’s side and Harris on

      A.S.’s side of the vehicle.


[8]   The State charged McMahan with murder, felony murder, and four counts of

      attempted robbery as Level 2 felonies. Following a jury trial, McMahan was

      found guilty of all charges. His motion for judgment notwithstanding the

      verdict was denied. At the sentencing hearing, the trial court entered judgment

      of conviction on the felony murder count and on three counts of attempted

      robbery and sentenced McMahan to sixty-three years in the Indiana

      Department of Correction. He now appeals his convictions.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1507-CR-1037 | March 14, 2016   Page 4 of 7
                                 Discussion and Decision
                                      I. Standard of Review
[9]    “When reviewing the sufficiency of the evidence to support a conviction, we

       consider only the probative evidence and reasonable inferences supporting the

       verdict.” Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct. App. 2013), trans. denied.

       We will not reweigh the evidence or assess the credibility of the witnesses.

       Glenn v. State, 999 N.E.2d 859, 861 (Ind. Ct. App. 2013). “The conviction will

       be affirmed unless no reasonable fact-finder could find the elements of the crime

       proven beyond a reasonable doubt.” Id. (citation and internal quotations

       marks omitted).


                                     II. Attempted Robbery
[10]   Under Indiana law, “[a] person attempts to commit a crime when, acting with

       the culpability required for commission of the crime, the person engages in

       conduct that constitutes a substantial step toward commission of the crime.”

       Ind. Code § 35-41-5-1(a). Robbery is committed when a person “knowingly or

       intentionally takes property from another person or from the presence of

       another person: (1) by using or threatening the use of force on another person;

       or (2) by putting any person in fear . . . .” Ind. Code § 35-42-5-1. A person

       engages in conduct knowingly when “he is aware of a high probability that he is

       doing so.” Ind. Code § 35-41-2-2(b). A person engages in conduct intentionally

       when “it is his conscious objective to do so.” Ind. Code § 35-41-2-2(a).



       Court of Appeals of Indiana | Memorandum Decision 45A03-1507-CR-1037 | March 14, 2016   Page 5 of 7
[11]   Here, McMahan took a substantial step toward intentionally taking property

       from the victims through the use of force. McMahan arranged to meet

       Villarreal to purchase marijuana, met Villareal and his friends at the gas station,

       and led the group to a house on a dead-end street abutting a wooded area under

       the false pretext that he lived there. He pointed a gun at the occupants of the

       car and demanded their guns and money. Although McMahan claimed in his

       statement to police—which was played for the jury—that it was Villarreal who

       attempted to rob him, three witnesses said the opposite at trial, and the jury

       found the latter witnesses’ accounts more credible. In reviewing the sufficiency

       of evidence to support a conviction, we do not reweigh the evidence or assess

       the credibility of the witnesses, and we respect “the jury’s exclusive province to

       weigh conflicting evidence.” McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)

       (citation omitted). Therefore, we hold the evidence was sufficient to support

       the jury’s verdict that McMahan intended to commit robbery and engaged in

       conduct that constituted a substantial step toward commission of the crime.


                                        III. Felony Murder
[12]   Murder is committed by a person who “knowingly or intentionally kills another

       human being” or who “kills another human being while committing or

       attempting to commit . . . robbery . . . .” Ind. Code § 35-42-1-1(1), (2).

       McMahan was charged with both murder and felony murder under this statute

       and the jury found McMahan guilty of both counts. The trial court entered

       judgment of conviction for felony murder only.



       Court of Appeals of Indiana | Memorandum Decision 45A03-1507-CR-1037 | March 14, 2016   Page 6 of 7
[13]   McMahan argues there is insufficient evidence that he knowingly or

       intentionally killed A.S.; however, a felony murder conviction requires proof of

       intent to commit the underlying felony (in this case, attempted robbery), but not

       proof of intent to kill. See Luna v. State, 758 N.E.2d 515, 517 (Ind. 2001).

       “[T]he State is not required to prove a knowing or intentional killing in order to

       sustain a felony murder conviction, only a killing—even an accidental one.”

       Berkman v. State, 976 N.E.2d 68, 73 (Ind. Ct. App. 2012), trans. denied, cert.

       denied, 134 S. Ct. 155 (2013). Because there is sufficient evidence to support the

       jury’s verdict that McMahan intentionally committed attempted robbery, and

       because A.S. was killed in the attempt, his conviction for felony murder is also

       supported by sufficient evidence.



                                              Conclusion
[14]   Concluding there was sufficient evidence to support McMahan’s convictions for

       felony murder and three counts of attempted robbery, we affirm.


[15]   Affirmed.


       Barnes, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1507-CR-1037 | March 14, 2016   Page 7 of 7